INVESTMENT ADVISORY AGREEMENT

MACC PRIVATE EQUITIES INC.
A Delaware Corporation

        This INVESTMENT ADVISORY AGREEMENT dated as of July 21, 2005 (the
“Agreement”) by MACC Private Equities Inc., a company organized under the laws
of the State of Delaware (“the Company”), and InvestAmerica Investment Advisors,
Inc., a corporation organized under the laws of the State of Delaware
(“InvestAmerica”).

        WHEREAS, the Company is a closed-end investment company that may be
operated and regulated as a business development company (“Business Development
Company”) as defined in the Investment Company Act of 1940, as amended (the
“ICA”);

        WHEREAS, the Company is presently receiving investment advisory services
from InvestAmerica pursuant to that Interim Investment Advisory Agreement dated
April 30, 2005 (the “Interim Agreement”);

        WHEREAS, the Company desires to terminate the Interim Agreement and
enter into this Agreement with InvestAmerica;

        WHEREAS, InvestAmerica, is qualified to provide investment advisory
services to the Company and is registered as an investment advisor under the
Investment Advisors Act of 1940, as amended.

        NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the parties hereto agree as follows:

        Section 1.       Definitions.

        1.1      “Affiliate” shall have the meaning given under Rule 144 of the
Securities Act of 1933, as amended.

        1.2      “Assets Under Management” shall mean the total value of the
Company’s assets managed by InvestAmerica under this Agreement averaged over the
prior one year period, or such shorter period in which such assets were managed
by InvestAmerica.

        1.3      “Capital Losses” are those which are placed, consistent with
generally accepted accounting principles, on the books of the Company and which
occur when:

                   (a)        An actual or realized loss is sustained owing to
Portfolio Company or investment events including, but not limited to,
liquidation, sale or bankruptcy;

                   (b)        The Board of Directors of the Company determines
that a loss or depreciation in value from the value on the date of this
Agreement should be taken by the Company in accordance with generally accepted
accounting principles and SBA accounting regulations and is


1

--------------------------------------------------------------------------------


shown on its books as a part of the periodic valuation of the Portfolio
Companies by the Board of Directors (“Unrealized Depreciation”); or

                   (c)        Capital Losses are adjusted for reverses of
depreciation when the Board of Directors determines that a value should be
adjusted upward and the investment value remains at or below original cost.

For purposes of this definition, in any case where the Board of Directors of the
Company writes down the value of any investment in the Company’s portfolio (in
accordance with the standards set forth in subsection 1.3(b) above), (i) such
reduction in value shall result in a new cost basis for such investment and (ii)
the most recent cost basis for such investment shall thereafter be used in the
determination of any Realized Capital Gains or Capital Losses in the Company’s
portfolio (i.e., there shall be no double-counting of losses when a security
(whose value has declined in a prior period) is ultimately sold at a price below
its historical cost.)

        1.4      "The Company" shall mean MACC Private Equities Inc., a Delaware
corporation.

        1.5      "ICA" has the meaning set forth in the first recital hereof.

        1.6      “Net Capital Gains” shall mean Realized Capital Gains net of
Capital Losses determined in accordance with generally accepted accounting
principles.

        1.7      "Other Venture Capital Funds" has the meaning set forth in
subsection 3.2.

        1.8      “Portfolio Company” or “Portfolio Companies” shall mean any
entity in which the Company may make an investment and with respect to which
InvestAmerica will be providing services pursuant hereto, which investments may
include ownership of capital stock, loans, receivables due from a Portfolio
Company or other debtor on sale of assets acquired in liquidation and assets
acquired in liquidation of any Portfolio Company.

        1.9      “Private Capital” shall have the meaning ascribed to that term
in the SBA regulations in effect as of the date hereof (which regulations define
Private Capital to exclude unrealized gains and losses).

        1.10      “Realized Capital Gains” shall mean capital gains after
deducting the cost and expenses necessary to achieve the gain (e.g., broker’s
fees). For purposes of this Agreement, capital gains are Realized Capital Gains
upon the cash sale of the capital stock or assets of a Portfolio Company or any
other asset or item of property managed by InvestAmerica pursuant to the terms
hereof or any Realized Capital Gain has occurred in accordance with GAAP which
is not cash as described in the following sentence. Realized Capital Gains other
than cash gains, shall be recorded and calculated in the period the gain is
realized; however in determining payment of any incentive fee, the payment shall
be made when the cash is received. The amount of the fee earned on gains other
than cash shall be recorded as incentive fees payable on the financial
statements of the Company.

        1.11      "SBA" shall mean the United States Small Business
Administration.

2

--------------------------------------------------------------------------------

        1.12      "SEC" shall mean the United States Securities and Exchange
Commission.

        Section 2.       Investment Advisory Engagement. The Company hereby
engages InvestAmerica as its investment advisor.

        2.1      As such, InvestAmerica will:

                   (a)        Manage, render advice with respect to, and make
decisions regarding the acquisition and disposition of securities in accordance
with applicable law and the Company’s investment policies as set forth in
writing by the Board of Directors, to include (without limitation) the search
and marketing for investment leads, screening and research of investment
opportunities, maintenance and expansion of a co-investor network, review of
appropriate investment legal documentation, presentations of investments to the
Company’s Board of Directors (when and as required), closing of investments,
monitoring and management of investments and exits, preparation of valuations,
management of relationships with the SEC, shareholders, outside auditors, and
the provision of other services appropriate to the management of a Business and
Development Company;

                   (b)        Make available and, if requested by Portfolio
Companies or entities in which the Company is proposing to invest, render
managerial assistance to, and exercise management rights in, such Portfolio
Companies and entities as appropriate to maximize return for the Company and to
comply with regulations;

                   (c)        Maintain office space and facilities to the extent
required by InvestAmerica to provide adequate management services to the
Company;

                   (d)        Maintain the books of account and other records
and files for the Company, but not to include auditing services; and

                   (e)        Report to the Company’s Board of Directors, or to
any committee or officers acting pursuant to the authority of the Board, at such
reasonable times and in such reasonable detail as the Board deems appropriate in
order to enable the Company to determine that investment policies are being
observed and implemented and that the obligations of InvestAmerica hereunder are
being fulfilled. Any investment program undertaken by InvestAmerica pursuant
hereto and any other activities undertaken by InvestAmerica on behalf of the
Company shall at all times be subject to applicable law and any directives of
the Company’s Board of Directors or any duly constituted committee or officer
acting pursuant to the authority of the Company’s Board of Directors.

        2.2      InvestAmerica will be responsible for the following expenses:
its staff salaries and fringes, office space, office equipment and furniture,
communications, travel, meals and entertainment, conventions, seminars, office
supplies, dues and subscriptions, hiring fees, moving expenses, repair and
maintenance, employment taxes, in-house accounting expenses and minor
miscellaneous expenses.

3

--------------------------------------------------------------------------------

        InvestAmerica will pay for its own account all expenses incurred in
rendering the services to be rendered hereunder. Without limiting the generality
of the foregoing, InvestAmerica will pay the salaries and other employee
benefits of the persons in its organization whom it may engage to render such
services, including without limitation, persons in its organization who may from
time to time act as officers of the Company.

        Notwithstanding the foregoing, InvestAmerica will earn incentive
compensation on a quarterly basis, which shall not be deemed part of
compensation or other employee benefits for the purpose of this paragraph.

        2.3      In connection with the services provided, InvestAmerica will
not be responsible for the following expenses which shall be the sole
responsibility of the Company and will be paid promptly by the Company: auditing
fees; all legal expenses; legal fees normally paid by Portfolio Companies;
National Association of Small Business Investment Companies and other
appropriate trade association fees; brochures, advertising, marketing and
publicity costs; interest on SBA or other debt; fees to the Company and its
directors and Board fees; any fees owed or paid to the Company, its Affiliates
or fund managers; any and all expenses associated with property of a Portfolio
Company taken or received by the Company or on its behalf as a result of its
investment in any Portfolio Company; all reorganization and registration
expenses of the Company; the fees and disbursements of the Company’s counsel,
accountants, custodian, transfer agent and registrar; fees and expenses incurred
in producing and effecting filings with federal and state securities
administrators; costs of periodic reports to, and other communications with the
Company’s shareholders; fees and expenses of members of the Company’s Board of
Directors who are not directors, officers, employees or Affiliates of
InvestAmerica or of any entity which is an Affiliate of InvestAmerica; premiums
for the fidelity bond, if any, maintained by InvestAmerica pursuant to ICA
Section 17; premiums for directors and officers insurance maintained by the
Company; all transaction costs incident to the acquisition, management and
protection of and disposition of securities by the Company; and any other
expenses incurred by or on behalf of the Company that are not expressly payable
by InvestAmerica under Section 2.2. above.

        2.4      Subject to approval by the Board of Directors of the Company
and in accordance with the ICA, InvestAmerica may retain one or more subadvisors
to assist it in performance of its duties hereunder.

      Section 3.       Nonexclusive Obligations; Co-investments.

        3.1      The obligations of InvestAmerica to the Company are not
exclusive. InvestAmerica and its Affiliates, may in their discretion, manage
other venture capital funds and render the same or similar services to any other
person or persons who may be making the same or similar investments. The parties
acknowledge that InvestAmerica may offer the same investment opportunities as
may be offered to the Company to other persons for whom InvestAmerica is
providing services. Neither InvestAmerica nor any of its Affiliates shall in any
manner be liable to the Company or its Affiliates by reason of the activities of
InvestAmerica or its Affiliates on behalf of other persons and funds as
described in this paragraph and any conflict of interest arising therefrom is
hereby expressly waived.

4

--------------------------------------------------------------------------------

        3.2      For the benefit of the Company’s investment activities,
InvestAmerica and its Affiliates intend to maintain various future co-investment
relationships involving the Company which may result in the Company being
accorded the opportunity in the future to review and to invest in certain
investments found by other venture capital funds managed by InvestAmerica and
its Affiliates, including NDSBIC, L.P., Lewis and Clark Private Equities, LP,
and Invest Northwest, LP (collectively, the “Other Venture Capital Funds”).

        For purposes of this Section 3.2, where the Company has an opportunity
to co-invest with the Other Venture Capital Funds, investment opportunities
shall be offered to the Company and the Other Venture Capital Funds, as the case
may be, (a) in the same proportion as its Private Capital bears to the total
Private Capital of the Company and the Other Venture Capital Funds with which
the Company proposes to co-invest, in the aggregate, or (b) in such other manner
as is otherwise agreed upon by the Company and the Other Venture Capital Funds.
Notwithstanding anything to the contrary contained in this Section 3.2, the
terms of any exemptive order applicable to co-investments between the Other
Venture Capital Funds and the Company will control as to the terms of
co-investments among the Company and Other Capital Venture Funds.

        3.3      InvestAmerica will cause to be offered to the Company
opportunities to acquire or dispose of securities as provided in the
co-investment guidelines summarized in the section of the Company’s SEC
Registration Statement entitled “Investment Objectives and Policies —
Co-Investment Guidelines.” Except to the extent of acquisitions and dispositions
that, in accordance with such co-investment guidelines, require the specific
approval of the Company’s Board of Directors, InvestAmerica is authorized to
effect acquisitions and dispositions of securities for the Company’s account in
InvestAmerica’s discretion. Where such approval is required, InvestAmerica is
authorized to effect acquisitions and dispositions for the Company’s account
upon and to the extent of such approval. The Company will put InvestAmerica in
funds whenever InvestAmerica requires funds for an acquisition of securities in
accordance with the foregoing, and the Company will cause to be delivered in
accordance with InvestAmerica’s instructions any securities disposed of in
accordance with the foregoing.

        3.4      Should InvestAmerica or any of its Affiliates agree to perform
or undertake any investment management services described in Section 3.1 for any
funds or persons in addition to the Company, InvestAmerica will notify the
Company, in writing, not later than the commencement of such agreement or the
initial provision of such services.

        3.5      Any such investment management services and all co-investments
shall at all times be provided in strict accordance with rules and regulations
under the ICA, any exemptive order thereunder applicable to the Company and the
rules and regulations of the SBA.

      Section 4.       Services to Portfolio Companies.

        4.1      It is acknowledged that as a part of the services to be
provided by InvestAmerica hereunder, certain of its employees, representatives
and agents will act as members of the board of directors of individual Portfolio
Companies, will vote the shares of the capital stock of Portfolio Companies, and
make other decisions which may effect the near-and the long-term


5

--------------------------------------------------------------------------------


direction of a Portfolio Company. Unless otherwise restricted hereafter by the
Company in writing, in regard to such actions and decisions the Company hereby
appoints InvestAmerica (and such officers, Directors, employees, representatives
and agents is it shall designate) as its proxy, as a result of which
InvestAmerica shall have the authority, in its performance of this Agreement, to
make decisions and to take such actions, without specific authority from the
Board of Directors of the Company, as to all matters which are not hereby
restricted.

        4.2      All fees, including Director’s fees that may be paid by or for
the account of an entity in which the Company has invested or in which the
Company is proposing to invest in connection with an investment transaction in
which the Company participates or provides managerial assistance, will be
treated as commitment fees or management fees and will be received by the
Company, pro rata to its participation in such transaction. InvestAmerica will
be allowed to be reimbursed by Portfolio Companies for all direct expenses
associated with due diligence and management of portfolio investments or
investment opportunities (travel, meals, lodging, etc.).

        4.3      The sole and exclusive compensation to InvestAmerica for its
services to be rendered hereunder will be in the form of a management fee and a
separate incentive fee as provided in Section 5. Should any officer, director,
employee or Affiliate of InvestAmerica serve as a member of the Board of
Directors of the Company, such officer, director, employee or Affiliate of
InvestAmerica shall not receive compensation as a member of the Board of
Directors of the Company.

      Section 5.       Management and Incentive Fees.

        5.1      During the term of this Agreement, the Company will pay
InvestAmerica monthly in arrears a management fee equal to 1.5% per annum of the
Assets Under Management. The Management fee shall be calculated on a
non-consolidated basis, excluding MorAmerica Capital Corporation.

        5.2      During the term of this Agreement the Company shall pay to
InvestAmerica an incentive fee determined as specified in this Section 5.2. The
incentive fee shall be calculated on a nonconsolidated basis, excluding
MorAmerica Capital Corporation.

                   (a)        The incentive fee shall be calculated as follows:

                                (i)        The amount of the fee shall be 13.4%
of the Net Capital Gains, before taxes, resulting from the disposition of
investments in the Company’s Portfolio Companies or resulting from the
disposition of other assets or property of the Company managed by InvestAmerica
pursuant to the terms hereof.

                                (ii)        Net Capital Gains, before taxes,
shall be calculated annually at the end of each fiscal year for the purpose of
determining the earned incentive fee, unless this Agreement is terminated prior
to the completion of any fiscal year, then such calculation shall be made at the
end of such shorter period. A preliminary calculation shall be made on the last
business day of each of the three fiscal quarters preceding the end of each
fiscal year for the purpose of


6

--------------------------------------------------------------------------------


determining the incentive fee payable under Section 5.2(c)(i) below. Capital
Losses and Realized Capital Gains shall not be cumulative (i.e., no Capital
Losses nor Realized Capital Gains are carried forward into any subsequent fiscal
year).

                                (iii)        Notwithstanding anything herein to
the contrary, the incentive fee shall not be computed on any assets received by
the Company from the Company’s predecessors by merger, MorAmerica Financial
Corporation and Morris Plan Liquidation Company, and such assets shall not be
included in any calculation of Net Capital Gains.

                   (b)        Upon termination of this Agreement all earned but
unpaid incentive fees shall be immediately due and payable; provided, however,
that incentive fees earned with respect to non-cash Realized Capital Gains shall
not be due and owing to InvestAmerica until the cash is received by the Company.
The Company and InvestAmerica are parties to the Interim Agreement, which has
been replaced by this Agreement. For purposes of inventive fee calculations,
incentive fees shall be calculated under this Agreement taking into account the
period beginning with April 30, 2005.

                   (c)        Payment of incentive fees shall be made as
follows:

                                (i)        To the extent payable, incentive fees
shall be paid, in cash, in arrears on the last business day of each fiscal
quarter in the fiscal year.

                                (ii)        The incentive fee shall be
retroactively adjusted as soon as practicable following completion of the
valuations at the end of each fiscal year in which this Agreement is in effect
to reflect the actual incentive fee due and owing to InvestAmerica, and if such
adjustment reveals that InvestAmerica has received more incentive fee income
than it is entitled to hereunder, InvestAmerica shall promptly reimburse the
Company for the amount of the excess.

      Section 6.       Liability and Indemnification of InvestAmerica.

        6.1      Neither InvestAmerica, nor any of its officers, directors,
shareholders, employees, agents or Affiliates, whether past, present or future
(collectively, the “Indemnified Parties”), shall be liable to the Company, or
any of its Affiliates for any error in judgment or mistake of law made by the
Indemnified Parties in connection with any investment made by or for the
Company, provided such error or mistake was made in good faith and was not made
in bad faith or as a result of gross negligence or willful misconduct of the
Indemnified Parties. The Company confirms that in performing services hereunder
InvestAmerica will be an agent of the Company for the purpose of the
indemnification provisions of the Bylaws of the Company subject, however, to the
same limitations as though InvestAmerica were a director or officer of the
Company. InvestAmerica shall not be liable to the Company, its shareholders or
its creditors, except for violations of law or for conduct which would preclude
InvestAmerica from being indemnified under such provisions. The provisions of
this Section 6.1 shall survive termination of this Agreement.

7

--------------------------------------------------------------------------------


        6.2      Individuals who are Affiliates of InvestAmerica and are also
officers or directors of the Company as well as other InvestAmerica officers
performing duties within the scope of this Agreement on behalf of the Company
will be covered by any directors and officers insurance policy maintained by the
Company.

      Section 7.       Shareholder Approval; Term.

        The Company represents that this Agreement has been approved by the
Company’s Board of Directors. This Agreement shall continue in effect for two
(2) years from the date hereof, unless sooner terminated as provided for herein;
provided, however, that this Agreement shall not take effect if as of the date
hereof, the shareholders of the Company shall not have approved this Agreement
in the manner set forth in Section 15(a) of the ICA. Thereafter, this Agreement
shall continue in effect so long as such continuance is specifically approved at
least annually by the Company’s Board of Directors, including a majority of its
members who are not interested persons of InvestAmerica, or by vote of the
holders of a majority, as defined in the ICA, of the Company’s outstanding
voting securities. The foregoing notwithstanding, this Agreement may be
terminated by the Company at any time, without payment of any penalty, on sixty
(60) days’ written notice to InvestAmerica if the decision to terminate has been
made by the Board of Directors or by vote of the holders of a majority, as
defined in the ICA, of the Company’s outstanding voting securities.

        InvestAmerica may also terminate this Agreement on sixty (60) days’
written notice to the Company; provided, however, that InvestAmerica may not so
terminate this Agreement unless another investment advisory agreement has been
approved by the vote of a majority, as defined in the ICA, of the Company’s
outstanding shares and by the Board of Directors, including a majority of
members who are not parties to such agreement or interested persons of any such
party. Upon receipt of any such notice from InvestAmerica, the Company will in
good faith use its best efforts to cause an advisory agreement to be entered
into by the Company with a suitable investment adviser.

      Section 8.       Assignment.

        This Agreement may not be assigned by any party without the written
consent of the other and any assignment, as defined in the ICA, by InvestAmerica
shall automatically terminate this Agreement.

      Section 9.       Amendments.

        This Agreement may be amended only by an instrument in writing executed
by all parties.

      Section 10.       Governing Law.

        This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware.

8

--------------------------------------------------------------------------------


      Section 11.       Termination of Prior Agreement.

        Upon the approval of this Agreement by the shareholders of the Company
pursuant to Section 7, the Interim Agreement shall expire and shall thereupon be
of no further force and effect, effective at the close of business on July 20,
2005.


[SIGNATURE PAGE FOLLOWS.]

9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective as of the date first above written.

THE COMPANY:
MACC PRIVATE EQUITIES, INC.
A Delaware corporation


BY: /s/ David R. Schroder
——————————————
David R. Schroder
President and Secretary



INVESTAMERICA:
INVESTAMERICA INVESTMENT ADVISORS, INC.
A Delaware corporation


BY: /s/ Robert A. Comey
——————————————
Robert A. Comey
Executive Vice President



10

--------------------------------------------------------------------------------
